Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156624                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156624
                                                                   COA: 338390
                                                                   Wayne CC: 83-005317-FC
  MAURICE BUNKLEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 14, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court Chief Judge.
  Because defendant appears to have made a request under MCR 2.003(D)(3)(a)(i), the
  chief judge was required to decide the motion de novo.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2018
           s0523
                                                                              Clerk